

EXECUTION VERSION




EIGHTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT


This EIGHTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT, dated as
of June 22, 2020 (this “Amendment”), among BDCA-CB Funding, LLC, as borrower
(the “Borrower”), the Lenders (as defined below) party hereto, Citibank, N.A.,
as administrative agent (the “Administrative Agent”), and Business Development
Corporation of America, as collateral manager (in such capacity, “Collateral
Manager”).


WHEREAS, the Borrower, Collateral Manager, the Administrative Agent, U.S. Bank
National Association, as collateral agent (in such capacity, the “Collateral
Agent”) and as custodian (in such capacity, the “Custodian”), and the financial
institutions from time to time party thereto as lenders (the “Lenders”) are
parties to the Credit and Security Agreement, dated as of June 27, 2014 (as
previously amended and in effect immediately prior to the effectiveness of this
Amendment, the “Existing Credit Agreement”, and as amended by this Amendment and
as may be further amended, supplemented or otherwise modified and in effect from
time to time, the “Amended Credit Agreement”; except as otherwise defined in
this Amendment, terms defined in the Amended Credit Agreement are used herein as
defined therein).


WHEREAS, the Borrower and the Collateral Manager request that the Lenders and
the Administrative Agent amend the Existing Credit Agreement upon and subject to
the terms and conditions set forth in this Amendment.


WHEREAS, these recitals shall be construed as part of this Amendment.


NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:


Section 1. Amendments to the Existing Credit Agreement. From and after the
Amendment Effective Date (as defined below), the Existing Credit Agreement shall
be amended as follows:


1.01.    References Generally. References in the Existing Credit Agreement
(including references to the Existing Credit Agreement as amended hereby) to
“this Agreement” (and indirect references such as “hereunder”, “hereby”,
“herein” and “hereof”) and each reference to the Existing Credit Agreement in
the other Facility Documents (and indirect references such as “thereunder”,
“thereby”, “therein” and “thereof”) shall be deemed to be references to the
Existing Credit Agreement as amended hereby.


1.02.    Amended Language. Subject to Section 3 hereof, the Existing Credit
Agreement is hereby amended to delete the red, stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the blue, double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Amended Credit Agreement attached as Exhibit A hereto.


Section 2. Representations and Warranties of the Borrower and Collateral
Manager. The Borrower and the Collateral Manager represent and warrant to the
Administrative Agent, the


AmericasActive:14830073.5






--------------------------------------------------------------------------------





Lenders, the Collateral Agent and the Custodian that as of the Amendment
Effective Date:


2.01.    each of the representations and warranties set forth in the Amended
Credit Agreement and in the other Facility Documents are true and correct in all
material respects (or in all respects for such representations and warranties
that are by their terms already qualified as to materiality) as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or in all respects for such representations
and warranties that are by their terms already qualified as to materiality) as
of such earlier date;


2.02.    both immediately before and after giving effect to this Amendment and
the transactions contemplated hereby, no Default, Event of Default or Collateral
Manager Default shall have occurred and be continuing, or would result
therefrom;


2.03.    no action, suit or proceeding (including, without limitation, any
inquiry or investigation) shall be pending or threatened with respect to the
financing contemplated hereby or any documentation executed in connection
therewith, and no injunction or other restraining order shall have been issued
or a hearing therefor be pending or noticed with respect to this Amendment or
the transactions contemplated hereby;


2.04.    all necessary governmental and material third party approvals and/or
consents in connection with the transactions contemplated by this Amendment and
otherwise referred to herein shall have been obtained and remain in effect; and


2.05.    each of the conditions in Section 3 hereof has been satisfied or waived
by the Administrative Agent (other than such conditions to the extent required
to be satisfactory to the Administrative Agent or the Lenders).


Section 3. Conditions Precedent. The amendments to the Existing Credit Agreement
set forth in Section 1 above shall become effective as of the date (the
“Amendment Effective Date”), upon which the Administrative Agent shall have
received counterparts of this Amendment executed by the Borrower, the Collateral
Manager and the Lenders.


Section 4. Reference to and Effect Upon the Existing Credit Agreement.


4.01.    Except as specifically amended or waived above, the Existing Credit
Agreement and the other Facility Documents shall remain unchanged and in full
force and effect and are hereby ratified and confirmed.


4.02.    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Existing Credit Agreement or any Facility Document, nor
constitute a waiver of any provision of the Existing Credit Agreement or any
Facility Document.


Section 5. Reaffirmation. Each of the Borrower and the Collateral Manager hereby
reaffirms its obligations under each Facility Document to which it is a party.
The Borrower hereby reaffirms the grant of security contained in Section 7.01(a)
of the Credit Agreement.


-2-

--------------------------------------------------------------------------------





Section 6. Miscellaneous. This Amendment is a Facility Document for all purposes
of the Amended Credit Agreement. This Amendment may be executed in any number of
counterparts, and by different parties hereto on separate counterpart signature
pages, and all such counterparts taken together shall be deemed to constitute
one and the same instrument. Delivery of a counterpart signature page by
facsimile transmission or by e-mail transmission of an Adobe portable document
format file (also known as a “PDF” file) shall be effective as delivery of a
manually executed counterpart signature page. Section headings used in this
Amendment are for reference only and shall not affect the construction of this
Amendment.


Section 7. GOVERNING LAW. THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.


[signature pages follow]




-3-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


BDCA-CB FUNDING, LLC,
as Borrower


By: Business Development Corporation of America, its sole member




By: /s/ Richard J. Byrne Name: Richard J. Byrne
Title: Chief Executive Officer and President




[Signature Page to Eighth Amendment to Credit and Security Agreement]



--------------------------------------------------------------------------------





BUSINESS DEVELOPMENT CORPORATION
OF AMERICA, as Collateral Manager




By: /s/ Richard J. Byrne Name: Richard J. Byrne
Title: Chief Executive Officer and President




[Signature Page to Eighth Amendment to Credit and Security Agreement]



--------------------------------------------------------------------------------







CITIBANK, N.A., as Administrative Agent and as a Lender




By:/s/ Vincent Nocerino Name: Vincent Nocerino Title: Vice President




[Signature Page to Eighth Amendment to Credit and Security Agreement]



--------------------------------------------------------------------------------







Exhibit A


Form of Amended Credit Agreement


[see attached]




[Signature Page to Eighth Amendment to Credit and Security Agreement]



--------------------------------------------------------------------------------





CONFORMED COPY THROUGH SEVENTHEIGHTH AMENDMENT





--------------------------------------------------------------------------------





CREDIT AND SECURITY AGREEMENT




among




BDCA-CB FUNDING, LLC,
as Borrower,




THE LENDERS FROM TIME TO TIME PARTIES HERETO,




CITIBANK, N.A.,
as Administrative Agent,




U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent and as Custodian


and


BUSINESS DEVELOPMENT CORPORATION OF AMERICA,
as Collateral Manager





--------------------------------------------------------------------------------





Dated as of June 27, 2014





--------------------------------------------------------------------------------



























AmericasActive:13673261.313673261.7
26892658.1.BUSINESSS

--------------------------------------------------------------------------------





TABLE OF CONTENTS


Page
ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION; COMPUTATIONS    1
Section 1.01.    Definitions    1
Section 1.02.    Rules of Construction    4244
Section 1.03.    Computation of Time Periods    4345
Section 1.04.    Collateral Value Calculation Procedures    4345
ARTICLE II ADVANCES    4546
Section 2.01.    Revolving Credit Facility; Approval Requests    4546
Section 2.02.    Making of the Advances    4547
Section 2.03.    Evidence of Indebtedness; Notes    4648
Section 2.04.    Payment of Principal and Interest    4648
Section 2.05.    Prepayment of Advances    4749
Section 2.06.    Changes of Commitments    4850
Section 2.07.    Maximum Lawful Rate    4850
Section 2.08.    Several Obligations    4850
Section 2.09.    Increased Costs    4850
Section 2.10.    Compensation; Breakage Payments    5051
Section 2.11.    Illegality; Inability to Determine Rates50; Effect of Benchmark
Transition Event    52
Section 2.12.    Fees    5054
Section 2.13.    Rescission or Return of Payment    5154
Section 2.14.    Post-Default Interest    5154
Section 2.15.    Payments Generally    5255
Section 2.16.    Replacement of Lenders    5255
Section 2.17.    Defaulting Lenders.    5356
ARTICLE III CONDITIONS PRECEDENT    5457
Section 3.01.    Conditions Precedent to Initial Advances    5457
Section 3.02.    Conditions Precedent to Each Borrowing    5659
ARTICLE IV REPRESENTATIONS AND WARRANTIES    5659
Section 4.01.    Representations and Warranties of the Borrower    5659
Section 4.02.    Representations and Warranties of the Collateral
Manager    6063
ARTICLE V COVENANTS    6164
Section 5.01.    Affirmative Covenants of the Borrower    6164
Section 5.02.    Negative Covenants of the Borrower    6568
Section 5.03.    Affirmative Covenants of the Collateral Manager    6871
Section 5.04.    Negative Covenant of the Collateral Manager    6872
Section 5.05.    Certain Undertakings Relating to Separateness    6872
ARTICLE VI EVENTS OF DEFAULT    7073
Section 6.01.    Events of Default    7073
ARTICLE VII PLEDGE OF COLLATERAL; RIGHTS OF THE COLLATERAL AGENT    7276
Section 7.01.    Grant of Security    7276
Section 7.02.    Release of Security Interest    7477
i


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)
Page


Section 7.03.    Rights and Remedies    7477
Section 7.04.    Remedies Cumulative    7578
Section 7.05.    Related Documents    7578
Section 7.06.    Borrower Remains Liable    7579
Section 7.07.    Protection of Collateral    7579
ARTICLE VIII ACCOUNTS, ACCOUNTINGS AND RELEASES    7680
Section 8.01.    Collection of Money    7680
Section 8.02.    Collection Account    7680
Section 8.03.    Payment Account    7781
Section 8.04.    The Unfunded Reserve Account; Fundings    7781
Section 8.05.    [Reserved]    7882
Section 8.06.    Reinvestment of Funds in Covered Accounts; Reports by
Collateral
Agent    7882
Section 8.07.    Accountings    7983
Section 8.08.    Release of Collateral    8084
Section 8.09.    Reports by Independent Accountants    8184
ARTICLE IX APPLICATION OF MONIES    8286
Section 9.01.    Disbursements of Monies from Payment Account    8286
ARTICLE X SALE OF COLLATERAL LOANS; PURCHASE OF ADDITIONAL
COLLATERAL LOANS    8488
Section 10.01.    Sales of Collateral Loans    8488
Section 10.02.    Purchase of Additional Collateral Loans    8589
Section 10.03.    Conditions Applicable to All Sale and Purchase
Transactions    8689
Section 10.04.    Additional Equity Contributions    8689
ARTICLE XI THE AGENTS    8690


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------




Section 11.01.    Authorization and Action    8690
Section 11.02.    Delegation of Duties    8791
Section 11.03.    Agents’ Reliance, Etc    8791
Section 11.04.    Indemnification    8993
Section 11.05.    Successor Agents    9093
ARTICLE XII MISCELLANEOUS    9494
Section 12.01.    No Waiver; Modifications in Writing    9494
Section 12.02.    Notices, Etc.    9495
Section 12.03.    Taxes    9495
Section 12.04.    Costs and Expenses; Indemnification    9497
Section 12.05.    Execution in Counterparts    9599
Section 12.06.    Assignability    9599
Section 12.07.    Governing Law    97101
Section 12.08.    Severability of Provisions    98101
Section 12.09.    Confidentiality    98101
Section 12.10.    Merger    98102
Section 12.11.    Survival    99102
Section 12.12.    Submission to Jurisdiction; Waivers; Etc    99102
Section 12.13.    IMPORTANT WAIVERS    99103








ii


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)
Page
Section 12.14.    PATRIOT Act Notice    100104
Section 12.15.    Legal Holidays    100104
Section 12.16.    Non-Petition    100104
Section 12.17.    Waiver of Setoff    100105
Section 12.18.    Option to Acquire Rating    100105
ARTICLE XIII    101105
CUSTODIAN    101105
Section 13.01.    Appointment of Custodian    101105
Section 13.02.    Duties of Custodian    102105
Section 13.03.    Delivery of Collateral Loans to Custodian.    102106
Section 13.04.    Release of Documents/Control By Agents    103106
Section 13.05.    Records.    103107
Section 13.06.    Reporting    103107
Section 13.07.    Certain General Terms    104107
Section 13.08.    Compensation of Custodian    105109
Section 13.09.    Responsibility of Custodian    106109
ARTICLE XIV    109113
COLLATERAL MANAGEMENT    109113
Section 14.01.    Designation of the Collateral Manager    109113
Section 14.02.    Duties of the Collateral Manager    109113
Section 14.03.    Authorization of the Collateral Manager    110114
Section 14.04.    Realization Upon Defaulted Collateral Loans    111114
Section 14.05.    Compensation    111115
Section 14.06.    Expense Reimbursement; Indemnification    113115
Section 14.07.    The Collateral Manager Not to Resign; Assignment    113116
Section 14.08.    Appointment of Successor Collateral Manager    113117


































iii


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





CREDIT AND SECURITY AGREEMENT


CREDIT AND SECURITY AGREEMENT, dated as of June 27, 2014, among BDCA-CB
FUNDING, LLC, a Delaware limited liability company, as borrower (the
“Borrower”), the LENDERS from time to time party hereto, CITIBANK, N.A.
(“Citibank”), as administrative agent for the Secured Parties (as hereinafter
defined) (in such capacity, the “Administrative Agent”), U.S. BANK NATIONAL
ASSOCIATION (“U.S. Bank”), as collateral agent for the Secured Parties (as
hereinafter defined) (in such capacity, the “Collateral Agent”) and as
collateral custodian for the Secured Parties (in such capacity, the
“Custodian”), and BUSINESS DEVELOPMENT CORPORATION OF AMERICA, a Maryland
corporation (“BDCA”), as collateral manager (in such capacity, the “Collateral
Manager”).


WI TN E SS ETH :


WHEREAS, the Borrower desires that the Lenders make advances on a revolving
basis to the Borrower on the terms and subject to the conditions set forth in
this Agreement; and


WHEREAS, each Lender is willing to make such advances to the Borrower on the
terms and subject to the conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:


ARTICLE I
DEFINITIONS; RULES OF CONSTRUCTION; COMPUTATIONS


Section 1.01. Definitions


As used in this Agreement, the following terms shall have the meanings
indicated:


“Account Control Agreement” means the Account Control Agreement, dated as of the
date hereof, among the Borrower, the Collateral Agent and U.S. Bank National
Association, as the Securities Intermediary, as the same may be amended,
modified, waived, supplemented or restated from time to time.


“Adjusted Eurodollar Rate” means, for any Interest Accrual Period, an interest
rate per annum equal to the greater of (a) a fraction, expressed as a
percentage, (i) the numerator of which is equal to the LIBOR Rate for such
Interest Accrual Period and (ii) the denominator of which is equal to 100% minus
the Eurodollar Reserve Percentage for such Interest Accrual Period and (b) 0.0%.


“Administrative Agent” has the meaning assigned to such term in the introduction
to this Agreement.


“Administrative Agent Fee Letter” means that certain fee letter, dated as of the
date hereof, by and among the Administrative Agent and the Borrower.


“Administrative Expense Cap” means, for any Payment Date, an amount equal (when
taken together with any Administrative Expenses paid during the period since the
preceding Payment Date or, in the case of the first Payment Date, the Closing
Date) to $200,000 per annum.


“Administrative Expenses” means the fees and expenses (including indemnities)
and other amounts of the Borrower (or any Permitted Subsidiary) due or accrued
with respect to any Payment Date and payable in the following order:




26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





“Applicable Margin” means (a) (x) during the period from and including the
Closing Date through and including October 31, 2017, 1.70% and (y) during the
period from and including November 1, 2017 through and including the last day of
the Reinvestment Period, 1.60% per annum; and (b) after the Reinvestment Period,
2.00% per annum.


“Approval Request” has the meaning assigned to such term in Section 2.01(a).


“Amortization Period” means the period beginning on the last day of the
Reinvestment Period and ending on the date on which all Obligations are paid in
full.


“Asset Cost” means, for each Collateral Loan included in the Collateral, the
product of (i) the Purchase Price paid by the Borrower for such Collateral Loan
times (ii) the Principal Balance of such Collateral Loan at such time.


“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the fair value of the total
assets of BDCA and its subsidiaries as required by, and in accordance with, the
Investment Company Act and any orders of the SEC issued, or exemptive relief
granted by the SEC, in each case to BDCA to be determined by the Board of
Directors of BDCA and reviewed by its auditors, less all liabilities (other than
indebtedness, including indebtedness hereunder) of BDCA and its subsidiaries, to
(b) the aggregate amount of indebtedness of BDCA and its subsidiaries; provided
that the calculation of the Asset Coverage Ratio shall not include subsidiaries
that are not required to be included by the Investment Company Act as affected
by such orders of the SEC issued, or exemptive relief granted by the SEC, in
each case to BDCA including, if set forth in any such order or exemptive relief,
any subsidiary which is a small business investment company which is licensed by
the Small Business Administration to operate under the Small Business Investment
Act of 1958.


“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit D hereto, entered into by a Lender, an assignee, the
Administrative Agent and, if applicable, the Borrower.
“Authorized Person(s)” has the meaning assigned to such term in Section
13.07(d)(i).


“Bankruptcy Code” means the United States Bankruptcy Code.


“Base Rate” means, on any date, a fluctuating interest rate per annum equal to
the highest of (a) the Prime Rate, (b) the Federal Funds Rate plus 1.50% or (c)
the LIBOR Rate for a onethree month period plus 1.0%. The Base Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer of any Agent or any Lender. Interest calculated
pursuant to clauses (a),
(b)
and (c) above will be determined based on a year of 360 days and actual days
elapsed.



“BDCA” has the meaning assigned to such term in the introduction to this
Agreement.


“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Accrual Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero), that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such
4


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





spread adjustment,, for the replacement of LIBOR with the applicable Unadjusted
Benchmark Replacement for Dollar-denominated syndicated credit facilities at
such time


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definitions of “Prime Rate,” “Federal Funds Rate,” “Interest
Accrual Period,” timing and frequency of determining rates and making payments
of interest an. other administrative matters) that the, Administrative Agent
decides may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the,
Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement)


    “Benchmark Replacement Date” means the earlier to occur of the following
events with respect to LIBOR: (i) in the case of clause (a) or (b) of the
definition of “Benchmark Transition Event,” the later of (x) the date of the
public statement or publication of information referenced therein and (y) the
date on which the administrator of LIBOR permanently or indefinitely ceases to
provide. LIBOR. or (ii) in the case of clause (c) of the definition of
“Benchmark Transition Event,” the date of the public statement or publication of
information referenced therein.


"Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR: (a) a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (b) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or (c) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than ninety (90) days after
such statement or publication, the date of such statement or publication) and
(b) in the case of an Early Opt-in Election, the date specified by the
Administrative Agent or the Required Lenders, as applicable, by notice to the
Borrower, the Administrative Agent (in the case of such notice by the Required
Lenders) and the Lenders.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 2.11(e) and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 2.11(e).


5


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





“Collections” means all cash collections, distributions, payments or other
amounts received, or to be received, by the Borrower from any Person in respect
of any Collateral Loan constituting Collateral, including all principal,
interest, fees, distributions, recoveries and redemption and withdrawal proceeds
payable to the Borrower under or in connection with any such Collateral Loans
and all Proceeds from any sale or disposition of any such Collateral Loans.


“Commitment” means, as to each Lender, the obligation of such Lender to make, on
and subject to the terms and conditions hereof, Advances to the Borrower
pursuant to Section 2.01 in an aggregate principal amount at any one time
outstanding for such Lender up to but not exceeding the amount set forth
opposite the name of such Lender on Schedule 1 or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable, as such amount may be reduced from time to time pursuant to Section
2.06 or increased or reduced from time to time pursuant to assignments effected
in accordance with Section 12.06(a).


“Commitment Fee” has the meaning assigned to such term in Section 2.12(a).


“Commitment Termination Date” means the last day of the Reinvestment Period;
provided that, if the Commitment Termination Date would otherwise not be a
Business Day, then the Commitment Termination Date shall be the immediately
succeeding Business Day.


“Concentration Limitations” means, as of any date of determination, the
following limitations (as applied to the Aggregate Asset Cost of the Collateral
Loans owned (or, in relation to a proposed purchase of a Collateral Loan,
proposed to be owned) by the Borrower, calculated as a percentage of the
Aggregate Asset Cost plus the aggregate amount of cash then on deposit in the
Principal Collection Subaccount and in each case in accordance with the
procedures set forth in Section 1.04; provided that for purposes of this
definition, in determining the Asset Cost of any Delayed Drawdown Collateral
Loan, any unfunded commitments in respect of such Delayed Drawdown Collateral
Loan shall be assumed to have been fully funded as of such date of
determination):


(a)    not more than 5.00% consists of obligationsCollateral Loans of any one
Obligor (and Affiliates thereof);


(b)    not more than 10.00% consists of Collateral Loans with Obligors in any
one Moody’s Industry Classification, except that (i) Collateral Loans with
Obligors in one Moody’s Industry Classification may constitute up to 20% of the
Aggregate Principal Balance, (ii) Collateral Loans with Obligors in two other
Moody’s Industry Classifications may each constitute up to 15% of the Aggregate
Principal Balance and (iii) Collateral Loans with Obligors in one other Moody’s
Industry Classification may constitute up to 12.5% of the Aggregate Principal
Balance;


(c)    not more than 10.00% consists of Collateral Loans with Obligors that have
EBITDA less than $50,000,000;


(d)
not more than 10.00% consists of Second Lien Obligations;



(e)
not more than 5.00% consists of Unquoted Collateral Loans;



(f)    not more than 30.0020.00% consists of Collateral Loans with a Moody’s
Rating of less than “B3” or an S&P Rating less than “B-”;


(g)
not more than 5.00% consists of Partial PIK Loans;

13


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





(h)    in the case of each of clauses (a) through (g) above, such additional or
alternative procedures as may hereafter become appropriate to perfect the
security interest granted to the Collateral Agent hereunder in such items of the
Collateral, consistent with Applicable Law.


In addition, the Collateral Manager on behalf of the Borrower will obtain any
and all consents required by the Related Documents relating to any Instruments,
accounts or general intangibles for the transfer of ownership and/or pledge
hereunder (except to the extent that the requirement for such consent is
rendered ineffective under Section 9-406 of the UCC).


“Determination Date” means, with respect to any Payment Date, the last calendar
day of the calendar month prior to such Payment Date; provided that, with
respect to the final Payment Date, the Determination Date shall be such Payment
Date.


“DIP Collateral Loan” means an obligation:


(a)    obtained or incurred after the entry of an order of relief in a case
pending under Chapter 11 of the Bankruptcy Code;


(b)    to a debtor in possession as described in Chapter 11 of the Bankruptcy
Code or a trustee (if appointment of such trustee has been ordered pursuant to
Section 1104 of the Bankruptcy Code);


(c)    on which the related Obligor is required to pay interest and/or principal
on a current basis; and


(d)    approved by a Final Order or Interim Order of the bankruptcy court so
long as such obligation is (i) fully secured by a Lien on the debtor’s otherwise
unencumbered assets pursuant to Section 364(c)(2) of the Bankruptcy Code, (ii)
fully secured by a Lien of equal or senior priority on property of the debtor
estate that is otherwise subject to a Lien pursuant to Section 364(d) of the
Bankruptcy Code or (iii) secured by a junior Lien on the debtor’s encumbered
assets (so long as such loan is fully secured based on the most recent current
valuation or appraisal report, if any, of the debtor).


“Document Checklist” means an electronic or hard copy list delivered by the
Borrower (or by the Collateral Manager on behalf of the Borrower) to the
Custodian that identifies each of the documents contained in each Loan File and
whether such document is an original or a copy and whether a hard copy or
electronic copy will be delivered to the Custodian related to a Collateral Loan
and includes the name of the Obligor with respect to such Collateral Loan, in
each case as of the related date of Advance or acquisition by the Borrower.


“Dollars” and “S” mean lawful money of the United States of America.


“Due Date” means each date on which any payment is due on a Collateral Loan in
accordance with its terms.
“Early Opt-in Election” means the occurrence of: (a)(i) a determination by the
Administrative Agent or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that Dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 2.11(e) are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace LIBOR, and (b)(i) the election by
the Administrative Agent or (ii) the election by the Required
17


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by the Administrative Agent of written notice of such election to
the Borrower and the Lenders or by the Required Lenders of written notice of
such election to the Administrative Agent.


“EBITDA” means, with respect to any trailing twelve month period and any
Collateral Loan, the meaning of the term “Adjusted EBITDA”, the term “EBITDA” or
any comparable definition in the Related Documents for such period and
Collateral Loan (or, in the case of a Collateral Loan for which the Related
Documents have not been executed, as set forth in the relevant marketing
materials or financial model in respect of such Collateral Loan) as determined
in the good faith discretion of the Collateral Manager, and in any case that the
term “Adjusted EBITDA”, the term “EBITDA” or such comparable definition is not
defined in such Related Documents, an amount, for the principal Obligor
thereunder and any of its parents or Subsidiaries that are obligated as
guarantor pursuant to the Related Documents for such Collateral Loan (determined
on a consolidated basis without duplication in accordance with GAAP (and also on
a pro forma basis as determined in good faith by the Collateral Manager in case
of any acquisitions)) equal to earnings from continuing operations for such
period plus interest expense, income taxes, unallocated depreciation and
amortization for such period (to the extent deducted in determining earnings
from continuing operations for such period), extraordinary, one-time and/or
non-recurring losses or charges, and any other item the Collateral Manager and
the Administrative Agent deem to be appropriate.


“Eighth Amendment Effective Date” means June 22, 2020.


“Eligible Investment Required Ratings” means, with respect to any obligation or
security, with respect to ratings assigned by Moody’s, “Aa2” (and not on credit
watch for possible downgrade) or “P-1” for one-month instruments, “Aa2” (and not
on credit watch for possible downgrade) and “P-1” for three- month instruments,
“Aa3” (and not on credit watch for possible downgrade) and “P-1” for six-month
instruments and “Aa2” (and not on credit watch for possible downgrade) and “P-1”
for instruments with a term in excess of six months and (b) with respect to
rating assigned by S&P, “A-1” (and not on credit watch for possible downgrade)
for short-term instruments and “A” (and not on credit watch for possible
downgrade) for long-term instruments.


“Eligible Investments” means any Dollar investment that, at the time it is
Delivered, is Cash or one or more of the following obligations or securities:


(a)direct obligations of, and obligations the timely payment of principal and
interest on which is fully and expressly guaranteed by, the United States of
America or any agency or instrumentality of the United States of America the
obligations of which are expressly backed by the full faith and credit of the
United States of America;


(b)demand and time deposits in, certificates of deposit of, trust accounts with,
bankers’ acceptances payable within 183 days of issuance by, or federal funds
sold by any depository institution or trust company incorporated under the laws
of the United States of America or any state thereof and subject to supervision
and examination by federal and/or state banking authorities, so long as the
commercial paper and/or the debt obligations of such depository institution or
trust company (or, in the case of the principal depository institution in a
holding company system, the commercial paper or debt obligations of such holding
company) at the time of such investment or contractual commitment providing for
such investment have the Eligible Investment Required Ratings;


(c)non-extendable commercial paper or other short-term obligations with the
Eligible Investment Required Ratings and that either bear interest or are sold
at a discount from
18


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





date of determination divided by (b) the Aggregate Asset Cost of all Collateral
Loans held by the Borrower on such date of determination; provided that for
purposes of clause (b) of this definition, in determining the Asset Cost of any
Delayed Drawdown Collateral Loan, any unfunded commitments in respect of such
Delayed Drawdown Collateral Loans shall be assumed to have been fully funded as
of such date of determination.


“Equity Coverage Test” means a test that is satisfied if, as of any date of
determination, the Equity Coverage Ratio (including after giving effect to the
making of any Advance on such date and the application of the proceeds thereof)
is equal to or greater than the Equity Coverage Percentage.


“Equity Percentage” means, on any date of determination, (a) the Equity Amount
on such date of determination divided by (b) the Aggregate Asset Cost of all
Collateral Loans held by the Borrower on such date of determination; provided
that for purposes of clause (b) of this definition, in determining the Asset
Cost of any Delayed Drawdown Collateral Loan, any unfunded commitments in
respect of such Delayed Drawdown Collateral Loans shall be assumed to have been
fully funded as of such date of determination.


“Equityholder” means BDCA.


“Equity Security” means any stock or similar security, certificate of interest
or participation in any profit sharing agreement, reorganization certificate or
subscription, transferable share, voting trust certificate or certificate of
deposit for an equity security, limited partnership interest, interest in a
joint venture, or certificate of interest in a business trust; any security
future on any such security; or any security convertible, with or without
consideration into such a security, or carrying any warrant or right to
subscribe to or purchase such a security; or any such warrant or right.


“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated and rulings issued thereunder.


“Errors” has the meaning assigned to such term in Section 14.08(c).


“Eurocurrency Liabilities” is defined in Regulation D of the Board of Governors
of the Federal Reserve System, as in effect from time to time.


“Eurodollar Disruption Event” means the occurrence of any of the following: (a)
any Lender shall have notified the Administrative Agent of a determination by
such Lender that it would be contrary to Law or to the directive of any central
bank or other governmental authority (whether or not having the force of law) to
obtain Dollars in the London interbank market to fund any Advance, (b) the
Collateral Agent shall have notified the Administrative Agent, the Borrower and
each Lender of the inability, for any reason, to determine the Adjusted
Eurodollar Rate, (c) the Required Lenders shall have notified the Administrative
Agent of a determination by such Lenders that the rate at which deposits of
Dollars are being offered to such Lenders in the London interbank market does
not accurately reflect the cost to such Lenders of making, funding or
maintaining any Advance or (d) any Lender shall have notified the Administrative
Agent of the inability of such Lender to obtain Dollars in the London interbank
market to make, fund or maintain any Advance; provided that a Eurodollar
Disruption Event shall not occur if the circumstances under Section 2.11(e), are
applicable.


“Eurodollar Reserve Percentage” means, for any period, the percentage, if any,
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any


20


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it; provided that, if at any time a
Lender is borrowing overnight funds from a Federal Reserve Bank that day, the
Federal Funds Rate for such Lender for such day shall be the average rate per
annum at which such overnight borrowings are made on that day as promptly
reported by such Lender to the Borrower and the Agents in writing. Each
determination of the Federal Funds Rate by a Lender pursuant to the foregoing
proviso shall be conclusive and binding except in the case of manifest error.


“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed org, or any successor source.


“Final Maturity Date” means May 31, 2022.


“Final Order” means an order, judgment, decree or ruling the operation or effect
of which has not been stayed, reversed or amended and as to which order,
judgment, decree or ruling (or any revision, modification or amendment thereof)
the time to appeal or to seek review or rehearing has expired and as to which no
appeal or petition for review or rehearing was filed or, if filed, remains
pending.


“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.


“Firm Bid” means with respect to any Collateral Loan, a good and irrevocable bid
for value, to purchase the par amount of such Collateral Loan, expressed as a
percentage of the par amount of such Collateral Loan and exclusive of accrued
interest and premium, for scheduled settlement substantially in accordance with
the then-current market practice in the principal market for such Collateral
Loan, as determined by the Administrative Agent, submitted as of 11:00 a.m. (New
York time) or as soon as practicable thereafter. The Administrative Agent shall
be entitled to disregard any Firm Bid submitted by a broker-dealer (a) if, in
the Administrative Agent’s commercially reasonable judgment, (i) such broker-
dealer may be ineligible to accept assignment or transfer of the par amount of
such Collateral Loan substantially in accordance with the then-current market
practice in the principal market for such Collateral Loan, as determined by the
Administrative Agent, or (ii) such broker-dealer would not, through the exercise
of its commercially reasonable efforts, be able to obtain any consent required
under the Related Documents for such Collateral Loan to the assignment or
transfer to such broker-dealer of the par amount of such Collateral Loan or (b)
if the Administrative Agent determines that such Firm Bid is not bona fide,
including, without limitation, due to (i) the insolvency of the bidder, (ii) the
inability, failure or refusal of the bidder to settle the purchase of the par
amount of such Collateral Loan or otherwise settle transactions in the relevant
market or perform its obligations generally or (iii) the Administrative Agent
not having pre-approved trading lines with the broker-dealer that would permit
settlement of the sale to such broker-dealer of the par amount of such
Collateral Loan.


“First Lien Obligation” means any loan (and not a bond or similar security) that
meets the following criteria:


(i)    is not (and is not expressly permitted by its terms to become)
subordinate in right of payment to any other obligation for borrowed money of
the obligor of such loan;






22


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





or liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of sixty (60) consecutive days; or (b) the
commencement by such Person of a voluntary case under the Bankruptcy Code or any
other applicable insolvency law now or hereafter in effect, or the consent by
such Person to the entry of an order for relief in an involuntary case under any
such law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or the making by such Person of any general assignment for the benefit of
creditors, or the failure by such Person generally to pay its debts as such
debts become due, or the taking of action by such Person in furtherance of any
of the foregoing.


“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.


“Interest” means, for each day during an Interest Accrual Period and each
Advance outstanding by a Lender on such day, the sum of the products (for each
day during such Interest Accrual Period) of:


IR
x P
x
1
D
where:
 
IR
=
the Interest Rate for such Advance on such day;
P
=
the principal amount of such Advance on such day; and
D
=
360 days.



“Interest Accrual Period” means (a) with respect to the first Payment Date, the
period from and including the Closing after the Eighth Amendment Effective Date
to and including, (i) the lastperiod commencing on the first day of the calendar
month in which the preceding Payment Date occurred and ending on June 30, 2021
and (ii) the period from and including July 1, 2021 to but excluding the first
Payment Date after the Eighth Amendment Effective Date, and (b) with respect to
any subsequent Payment Date, the period commencing on the first day of the
calendar month in which the preceding Payment Date occurredfrom and ending
onincluding the last day of the calendar month immediately preceding the month
in whichPayment Date to but excluding such Payment Date occurs; provided, that
the final Interest Accrual Period hereunder shall end on and include the day
prior toof the payment in full of the Advances hereunder.


“Interest Collection Subaccount” has the meaning specified in Section 8.02(a).


“Interest Proceeds” means, with respect to any Collection Period or the related
Determination Date, without duplication, the sum of:


(a)all payments of interest and other income received by the Borrower during
such Collection Period on the Collateral Loans (including interest and other
income received on Ineligible Collateral Loans and the accrued interest received
in connection with a sale of any such Collateral Loan during such Collection
Period);


(b)all principal and interest payments received by the Borrower during such
Collection Period on Eligible Investments purchased with proceeds received
pursuant to clauses (a), (b) and (c) of this definition; and all interest
payments received by the Borrower during such Collection Period on






25


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





“Liabilities” means all liabilities, obligations, losses, claims, damages,
penalties, actions, judgments, suits, costs, expenses (including reasonable and
documented out-of-pocket attorneys’ fees and expenses) and disbursements of any
kind or nature whatsoever.


“LIBOR Rate” means, for any Interest Accrual Period, a rate per annum equal to
the rate appearing on Reuters Screen LIBOR01 Page (or any successor or
substitute page) for London interbank deposits for a three month period in
United States dollars at approximately 11:00 a.m. (London time) two London
Banking Days prior to the commencement of such Interest Accrual Period; provided
that, if no such rate so appears on Reuters Screen LIBOR01 Page (or any
successor or substitute page), the LIBOR Rate shall be the rate per annum equal
to the average of the rates at which deposits in Dollars are offered by the
Administrative Agent at approximately 11:00 a.m. (London time) on the rate
setting day to prime banks in the London interbank market for a three month
period. With respect to any Advance not made on the first day of an Interest
Accrual Period, the “LIBOR Rate” shall be a rate per annum for a term equal to
the period remaining in the applicable Interest Accrual Period; provided that if
no offered rate exists for such remaining period, the LIBOR Rate shall be
interpolated (rounded upwards, if necessary, to the nearest 1/100th of one
percent) on a straight line basis based upon (i) the LIBOR Rate for the closest
quoted period greater than such remaining period and (ii) (A) the LIBOR Rate for
the closest quoted period shorter than such remaining period, if such remaining
period is one month or longer and (B) the overnight LIBOR Rate, if such
remaining period is shorter than one month, and commencing on the day on which
such Advance is made.


“LIBOR Rate” or “LIBOR” means, for any Interest Accrual Period, (i) with respect
to any Advance made or outstanding on the first day of an Interest Accrual
Period, a rate per annum equal to the ICE Benchmark Administration Limited LIBOR
Rate ("ICE LIBOR”), as published by Reuters (or another commercially available
source providing quotations of ICE LIBOR as designated by Administrative Agent
from time to time) at approximately 11:01 a.m. (London time) two (2) Business
Days prior to the commencement of such Interest Accrual Period, for Dollar
deposits (for delivery on the first day of such Interest Accrual Period) with a
term equivalent to three (3) months and (ii) with respect to any Advance not
made or outstanding on the first day of an Interest Accrual Period, the rate per
annum equal to ICE LIBOR, as publishes by Reuters (or another commercially
available source providing quotations of ICE LIBOR as designated by
Administrative Agent from time to time) at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the date on which such Advance is made, for
Dollar deposits (for delivery on the date on which such Advance is made) with a
term equivalent to three (3) months; provided that, if no such rate is published
by Reuters (or another commercially available source providing quotations of ICE
LIBOR as designated by Administrative Agent from time to time), the LIBOR Rate
shall be the rate per annum determined by the Administrative Agent using the
average of the rates for London interbank deposits for a three (3) month period
in United States dollars at approximately 11:00 a.m. (London time) on the
applicable rate setting day to prime banks in the London interbank market. If
the LIBOR Rate is less than zero percent then the LIBOR Rate shall be deemed to
equal zero percent for all purposes of this Agreement.


“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
or security interest (statutory or other), or preference, priority or other
security agreement, charge or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing authorized by the Borrower of any financing statement
under the UCC or comparable law of any jurisdiction).


“Loan File” means, with respect to each Collateral Loan delivered to the
Custodian, each of the Required Loan Documents in original or copy as identified
on the related Document Checklist and any other document delivered in connection
therewith.
27


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Replacement Lender” has the meaning assigned to such term in Section 2.16(a).


“Requested Amount” has the meaning assigned to such term in Section 2.02.


“Required Lenders” means, as of any date of determination, Lenders whose
aggregate principal amount of Advances Outstanding plus unused Commitments
aggregate more than 50% of the aggregate amount of the Commitments (used and
unused) or, if the Commitments have expired or been terminated or otherwise
reduced to zero, the aggregate principal amount of all Advances Outstanding;
provided, however, that if any Lender shall be a Defaulting Lender at such time,
then there shall be excluded from the determination of Required Lenders Advances
owing to such Defaulting Lender and such Defaulting Lender’s unfunded
Commitments.
“Required Loan Documents” means, for each Collateral Loan:


(a)
an executed copy of the assignment for such Collateral Loan;



(b)
other than in the case of a Noteless Loan, the original executed Underlying Note
endorsed by the issuer or the prior holder of record of such Collateral Loan in
blank or to the Borrower;



(c)
an executed copy of the Underlying Loan Agreement, together with a copy of all
amendments and modifications thereto;



(d)
a copy of each related security agreement (if any) signed by each applicable
Obligor;



(e)
a copy of each related guarantee (if any) then executed in connection with such
Collateral Loan;



(f)
a Document Checklist; and



(g)
for the Closing Date Participation Interest, the fully executed Closing Date
Participation Agreement.

“Responsible Officer” means (a) in the case of (i) a corporation or (ii) a
partnership or limited liability company that, in each case, pursuant to its
Constituent Documents, has officers, any chief executive officer, chief
financial officer, chief administrative officer, managing director, president,
senior vice president, vice president, assistant vice president, treasurer,
director or manager, and, in any case where two Responsible Officers are acting
on behalf of such entity, the second such Responsible Officer may be a secretary
or assistant secretary (provided that a director of the Borrower shall be a
Responsible Officer regardless of whether its Constituent Documents provide for
officers), (b) without limitation of clause (a)(ii), in the case of a limited
partnership, the Responsible Officer of the general partner, acting on behalf of
such general partner in its capacity as general partner, (c) without limitation
of clause (a)(ii), in the case of a limited liability company, any Responsible
Officer of the sole member or managing member, acting on behalf of the sole
member or managing member in its capacity as sole member or managing member, (d)
in the case of a trust, the Responsible Officer of the trustee, acting on behalf
of such trustee in its capacity as trustee, (e) an “authorized signatory” or
“authorized officer” that has been
38


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, all as from time to time in effect.
“Securities Intermediary” has the meaning assigned to it in Section 8-102(a)(14)
of the UCC. “Security Entitlement” has the meaning specified in Section
8-102(a)(17) of the UCC. “Seventh Amendment Effective Date” means June 27, 2019.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator), on the Federal
Reserve Bank of New York’s Website.
“Solvent” as to any Person means that such Person is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code or Section 271 of the New York
Debtor and Creditor Law.


“Specified Eligible Investment” means an Eligible Investment meeting the
requirements of Section 8.06(a) and that is available to the Collateral Agent,
to be specified by the Collateral Manager to the Collateral Agent (with a copy
to the Administrative Agent) on or prior to the initial Borrowing Date; provided
that, so long as no Default or Event of Default shall have occurred and then be
continuing, at any time with not less than five Business Days’ notice to the
Collateral Agent (with a copy to the Administrative Agent), the Collateral
Manager may (and, if the then Specified Eligible Investment is no longer
available to the Collateral Agent, shall) designate another Eligible Investment
that meets the requirements of Section 8.06(a) and that is available to the
Collateral Agent to be the Specified Eligible Investment for purposes hereof.
After the occurrence and continuation of a Default or Event of Default, a
Specified Eligible Investment shall mean an Eligible Investment meeting the
requirements of Section 8.06(a) and which has been selected by the
Administrative Agent.


“Structured Finance Obligation” means any Collateral Loan owing by a finance
vehicle that is secured directly and primarily by, primarily referenced to,
and/or primarily representing ownership of, a pool of receivables or a pool of
other assets, including collateralized debt obligations, residential
mortgage-backed securities, commercial mortgage-backed securities, other
asset-backed securities, “future flow” receivable transactions and other similar
obligations; provided that ABL Facilities, loans to financial service companies,
factoring businesses, health care providers and other genuine operating
businesses do not constitute Structured Finance Obligations.


“Subject Laws” has the meaning assigned to such term in Section 4.01(f).
“Successor Collateral Manager” has the meaning assigned to such term in Section
14.08(a). “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings,
assessments, fees or other charges imposed by any taxing Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.


“Trade Confirmation” means a confirmation of the Borrower’s acquisition of a
Collateral Loan delivered to the Collateral Agent (with a copy to the Custodian
and the Administrative Agent) by the Borrower pursuant to Section 13.03(b), and
setting forth applicable information with respect to such Collateral Loan, which
confirmation shall contain such information in respect of such Collateral Loan
as the Custodian may reasonably require in order to enable the Custodian to
perform its duties hereunder in respect of such Collateral Loan in the form of a
customary trade confirmation as agreed to by, the Custodian and the Borrower
from time to time.
43


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





“Termination Percentage” means, on any date of determination, the excess, if
any, of (a) the Equity Percentage on such date of determination over (b) 7.5%.


“TRS Agreement” means the Total Return Swap, dated July 31, 2012 (as amended and
restated as of May 6, 2014), between 405 TRS I, LLC and Citibank.
“UCC” means the New York Uniform Commercial Code; provided that if, by reason of
any mandatory provisions of law, the perfection, the effect of perfection or
non-perfection or priority of the security interests granted to the Collateral
Agent pursuant to this Agreement are governed by the Uniform Commercial Code as
in effect in a jurisdiction of the United States of America other than the State
of New York, then “UCC” means the Uniform Commercial Code as in effect from time
to time in such other jurisdiction for purposes of such perfection, effect of
perfection or non-perfection or priority.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding
the.
Benchmark Replacement Adjustment.


“Uncertificated Security” has the meaning specified in Section 8-102(a)(18) of
the UCC.


“Underlying Loan Agreement” means, with respect to any Collateral Loan, the
document or documents evidencing the commercial loan agreement or facility
pursuant to which such Collateral Loan is made.


“Underlying Note” means one or more promissory notes, if any, executed by an
Obligor evidencing a Collateral Loan.
“Unfunded Reserve Account” has the meaning specified in Section 8.04.


“Unfunded Reserve Required Amount” has the meaning specified in Section 8.04.


“Unquoted Collateral Loan” means a commercial loan that (A) that has been
approved by the Administrative Agent, in its sole discretion, prior to the date
on which the Borrower commits to acquire such loan, (B) satisfies the
eligibility requirements set forth in the definition of “Collateral Loan” on any
date of determination and (C) satisfies the following additional requirements:


(a)
is not a Covenant-Lite Loan;



(b)
is not a DIP Collateral Loan;



(c)on the date of purchase or other acquisition thereof by the Borrower, and
thereafter, as of the last day of the most recent fiscal quarter for which
financial information is available in relation to the relevant Obligor (i) the
ratio of (A) Aggregate Indebtedness in relation to such Collateral Loan as of
the last day of the most recent fiscal quarter for which financial information
is available in relation to the relevant Obligor to (B) EBITDA in relation to
such Collateral Loan for the most recent period of four consecutive fiscal
quarters for which financial information is available in relation to the
relevant Obligor is less than 4.25 and (ii) EBITDA of such Obligor is greater
than $20,000,000; and
(d)such commercial loan is not quoted by any nationally recognized pricing or
quotation service. “Unused Amount” means, for any day, an amount equal to the
excess of (a) the Facility Amount
on such day over (b) the Advances Outstanding on such day.
“U.S. Bank” has the meaning assigned to such term in the introduction to this
Agreement.
44


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





Ineligible Collateral Loans unless or until such payments are actually made and
(ii) ticking fees and other similar fees in respect of Collateral Loans, unless
or until such fees are actually paid.


(c)For each Collection Period and as of any date of determination, the Scheduled
Distribution on any Collateral Loan (other than an Ineligible Collateral Loan,
which, except as otherwise provided herein, shall be assumed to have Scheduled
Distributions of zero) shall be the total amount of
(i) payments and collections to be received during such Collection Period in
respect of such Collateral Loan, (ii) proceeds of the sale of such Collateral
Loan received and, in the case of sales which have not yet settled, to be
received during such Collection Period that are not reinvested in additional
Collateral Loans or retained in a Collection Account for subsequent reinvestment
pursuant to Article X, which proceeds, if received as scheduled, will be
available in a Collection Account and available for distribution at the end of
such Collection Period and (iii) amounts referred to in clause (i) or (ii) above
that were received in prior Collection Periods but were not disbursed on a
previous Payment Date or retained in a Collection Account for subsequent
reinvestment pursuant to Article X.


(d)Each Scheduled Distribution receivable with respect to a Collateral Loan
shall be assumed to be received on the applicable Due Date.


(e)References in the Priority of Payments to calculations made on a “pro forma
basis” shall mean such calculations after giving effect to all payments, in
accordance with the Priority of Payments, that precede (in priority of payment)
or include the clause in which such calculation is made.


(f)For purposes of calculating all Concentration Limitations, in both the
numerator and the denominator of any component of the Concentration Limitations,
Ineligible Collateral Loans will be treated as having an Aggregate Asset Cost
equal to zero.


(g)Except as otherwise provided herein, Ineligible Collateral Loans will not be
included in the calculation of the Collateral Quality Tests (or any component
thereof).


(h)For purposes of determining the Minimum Weighted Average Spread Test (and
related computations of stated interest coupons and Aggregate Funded Spread),
capitalized or deferred interest (and any other interest that is not paid in
cash) will be excluded.


(i)Portions of the same Collateral Loan acquired by the Borrower on different
dates will, for purposes of determining the purchase price of such Collateral
Loan, be treated as separate purchases on separate dates (and not a weighted
average purchase price for any particular Collateral Loan).


(j)For the purposes of calculating compliance with each of the Concentration
Limitations all calculations will be rounded to the nearest 0.01%.


(k)Notwithstanding any other provision of this Agreement to the contrary, all
monetary calculations under this Agreement shall be in Dollars. For purposes of
this Agreement, calculations with respect to all amounts received or required to
be paid in a currency other than Dollars shall be valued at zero.


(1)    For purposes of calculating compliance with the Borrowing Base
TestCoverage Tests, the Collateral Quality Tests, or any Concentration
Limitation under this Agreement in connection with the acquisition or
disposition of a Collateral Loan or Eligible Investment, the trade date (and not
the settlement date) with respect to any such Collateral Loan or Eligible
Investment acquired or disposed of or under consideration for acquisition or
disposition shall be used to determine compliance with the Borrowing Base
TestCoverage Tests, the Collateral Quality Test or any Concentration Limitation
and
47


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





whether such acquisition or disposition is permitted hereunder; provided that,
(i) for purposes of calculating compliance with the Borrowing Base TestCoverage
Tests, the Collateral Quality Test or any Concentration Limitation, the
calculation thereof shall assume (and give pro forma effect to) (x) the making
of an Advance to the Borrower (based on the Advance Rate applicable thereto) and
any capital contribution to the Borrower by the Equityholder upon settlement of
the acquisition of a Collateral Loan (based on the purchase price therefor) and
(y) the repayment of an Advance to the Borrower upon settlement of the
disposition of a Collateral Loan (based on the sale price therefor) and (ii) for
purposes of calculating the Borrowing Base TestCoverage Tests, the Collateral
Quality Test, or any Concentration Limitation in connection with the making or
repayment of any Advance, such calculation shall be recalculated at the time
such Advance is made or repaid after giving effect to the settlement of any
Collateral Loan acquired or disposed of


ARTICLE II ADVANCES


Section 2.01. Revolving Credit Facility; Approval Requests


(a)    The Collateral Manager, on behalf of the Borrower, shall, on or prior to
the second Business Day preceding the proposed trade date of each proposed
acquisition of Collateral Loans (whether proposed to be funded by an Advance or
by the use of the cash proceeds contributed by the Equityholder) provide to the
Administrative Agent (with a copy to the Borrower) a notice by electronic mail
in the form of Exhibit A hereto (together with any attachments required in
connection therewith, an “Approval Request”). Such approval may take the form of
a standing list of pre-approved assets containing the characteristics of each
pre-approved asset specified in Exhibit A (other than purchase price), together
with a notice of intention to trade containing the par amount and purchase price
of the Collateral Loan(s) being acquired delivered on or prior to the second
Business Day preceding the proposed trade date.


(b)    The Administrative Agent shall have the right to approve or reject any
Approval Request in its sole discretion and to request additional information
regarding any proposed Collateral Loan. The Administrative Agent shall promptly
notify the Collateral Manager and the Borrower (with a copy to the Collateral
Agent) in writing (including via electronic mail) whether each Approval Request
has been approved or rejected. Any approval may be withdrawn at any time prior
to the time at which the Borrower actually becomes obligated to purchase or
enter into documents governing such proposed Collateral Loan by written notice
(including via e-mail) of such withdrawal from the Administrative Agent to the
Collateral Manager. If the Administrative Agent has rejected an Approval
Request, or withdrawn or withheld its approval of any such request, then the
Borrower shall not be authorized to purchase such proposed Collateral Loan
unless, in the case of a withdrawn approval, the Administrative Agent has not
withdrawn its approval prior to the time at which the Borrower enters into a
commitment to purchase such proposed Collateral Loan.


(c)    On the terms and subject to the conditions hereinafter set forth,
including Article III, each Lender severally agrees to make loans to the
Borrower (each, an “Advance”) from time to time on any Business Day during the
Reinvestment Period, on a pro rata basis in each case in an aggregate principal
amount at any one time outstanding up to but not exceeding such Lender’s
Commitment and, as to all Lenders, in an aggregate principal amount up to but
not exceeding the Borrowing Base as then in effect. Each such borrowing of an
Advance on any single day is referred to herein as a “Borrowing”.


Within such limits and subject to the other terms and conditions of this
Agreement, the Borrower may borrow (and re-borrow) Advances under this Section
2.01 and prepay Advances under Section 2.05.




48


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





(d)    Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section shall not constitute a waiver of
such Affected Person right to demand such compensation; provided that the
Borrower shall not be required to compensate an Affected Person pursuant to this
Section for any increased costs or reductions incurred more than six months
prior to the date that such Affected Person notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Affected
Person’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof


Section 2.10. Compensation; Breakage Payments


The Borrower agrees to compensate each Affected Person from time to time, on the
Payment Dates following such Affected Person’s written request (which request
shall set forth the basis for requesting such amounts) in accordance with the
Priority of Payments, for all reasonable losses, expenses and liabilities
(including any interest paid by such Affected Person to lenders of funds
borrowed to make or carry an Advance bearing interest that was computed by
reference to the LIBOR Rate and any loss sustained by such Affected Person in
connection with the re-employment of such funds but excluding loss of
anticipated profits), which such Affected Person may sustain: (i) if for any
reason (including any failure of a condition precedent set forth in Article III
but excluding a default by the applicable Lender) a Borrowing of any Advance
bearing interest that was computed by reference to the LIBOR Rate by the
Borrower does not occur on the Borrowing Date specified therefor in the
applicable Notice of Borrowing delivered by the Borrower, (ii) if any payment,
prepayment or conversion of any of the Borrower’s Advances bearing interest that
was computed by reference to the LIBOR Rate occurs on a date that is not the
last day of the relevant Interest Accrual Period, and (iii) if any payment or
prepayment of any Advance bearing interest that was computed by reference to the
LIBOR Rate is not made on a Payment Date or pursuant to a Notice of Prepayment
given by the Borrower. A certificate as to any amounts payable pursuant to this
Section 2.10 submitted to the Borrower by any Lender (with a copy to the Agents,
and accompanied by a reasonably detailed calculation of such amounts and a
description of the basis for requesting such amounts) shall be conclusive in the
absence of manifest error.
Section 2.11.
Illegality; Inability to Determine Rates: Effect of Benchmark Transition Event



(a)Notwithstanding any other provision in this Agreement, in the event of a
Eurodollar Disruption Event, then the affected Lender shall promptly notify the
Agents and the Borrower thereof, and such Lender’s obligation to make or
maintain Advances hereunder based on the Adjusted Eurodollar Rate shall be
suspended until such time as such Lender may again make and maintain Advances
based on the Adjusted Eurodollar Rate.


(b)Upon the occurrence of any event giving rise to a Lender’s suspending its
obligation to make or maintain Advances based on the Adjusted Eurodollar Rate
pursuant to Section 2.11(a), such Lender will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate a different lending office if such designation would enable such
Lender to again make and maintain Advances based on the Adjusted Eurodollar
Rate; provided that such designation is made on such terms that such Lender and
its lending office suffer no unreimbursed cost or material legal or regulatory
disadvantage (as reasonably determined by such Lender), with the object of
avoiding future consequence of the event giving rise to the operation of any
such provision.


(c)If, prior to the first day of any Interest Accrual Period or prior to the
date of any Advance, as applicable, either (i) the Collateral Agent determines
that for any reason adequate and


53


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





reasonable means do not exist for determining the LIBOR Rate for the applicable
Advances, or (ii) the Required Lenders determine and notify the Administrative
Agent that the Adjusted Eurodollar Rate with respect to such Advances does not
adequately and fairly reflect the cost to such Lenders of funding such Advances,
the Administrative Agent will promptly so notify the Borrower, the Collateral
Agent and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Advances based on the Adjusted Eurodollar Rate shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.


(d)Upon receipt of any notice described in Section 2.11(a) or (c), the Borrower
may revoke any pending request for the making or continuation of an Advance
based on the Adjusted LIBOR Rate, or, failing that, will be deemed to have
converted such request into a request for an Advance based on the Base Rate.


(e)
Notwithstanding anything to the contrary herein or in any other Facility
Document:

(i)    Upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace LIBOR with a Benchmark Replacement. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
on the fifth (5th) Business Day after the Administrative Agent has posted such
amendment to all Lenders and the Borrower so long as the Administrative Agent
has not received, by such time, written notice of objection to such amendment
from Lenders comprising the Required Lenders. Any such amendment with respect to
an Early Opt-in Election will become effective on the date that Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders accept such amendment. No replacement
of LIBOR with a Benchmark Replacement pursuant to this Section 2.11(e) will
occur prior to the applicable Benchmark Transition Start Date.


(ii)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will_have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Facility Document, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement; provided that
the Administrative Agent will promptly notify the Borrower and the Lenders of
any such amendment.


(iii)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (a) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (b) the implementation of any Benchmark
Replacement, (c) the effectiveness of any Benchmark Replacement Conforming
Changes and (d) the commencement or conclusion of any Benchmark Unavailability
Period.


(iv)    Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2 11(e) including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.11(e).










54


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





(v)    During any Benchmark Unavailability Period, the Base Rate will be used
instead of LIBOR for all Advances Outstanding; provided that, upon the
Borrower’s receipt of notice of the commencement of a Benchmark Unavailability
Period, the Borrower may revoke any request for an Advance during such Benchmark
Unavailability Period.


(f)None of the Collateral Agent, the Collateral Administrator or the Custodian
shall be under any obligation (i) to monitor determine or verify the
unavailability or cessation of the LIBOR Rate (or other applicable benchmark or
whether or when there has occurred, or to give notice to any other transaction
party of the occurrence of, any Eurodollar Disruption Event, (ii) to select,
determine or designate any Base Rate, or other successor or replacement
benchmark index, or whether any conditions to the designation of such a rate
have been satisfied, or (iii) to select, determine or designate any adjustment
or other modifier to any replacement or successor index, or (iv) to determine
whether or what conforming changes or amendments are necessary or advisable, if
any, in connection with any of the foregoing. None of the Collateral Agent, the
Collateral Administrator or the Custodian shall be liable for any inability,
failure or delay on its part to perform any of its duties set forth in the
Facility Documents as a result of the unavailability of the LIBOR Rate (or other
applicable benchmark) and absence of a designated Base Rate, including as a
result of any inability, delay, error or inaccuracy on the part of any other
transaction party in providing any direction, instruction, notice or information
required or contemplated by the terms of the Facility Documents and reasonably
required for the performance of such duties.


Section 2.12. Fees


(a)Commitment Fee. On each Payment Date, the Borrower shall pay to the
Collateral Agent (for the account of the Lenders on a pro rata basis) a
commitment fee (a “Commitment Fee”) in an amount equal to the sum, for each day
during the related Interest Accrual Period and before the last day of the
Reinvestment Period, of the product of (i) 0.50% per annum, divided by 360 and
(ii) the Unused Amount, in each case for each such day during the related
Interest Accrual Period.


(b)Prepayment Fee. If, during the Reinvestment Period, the Facility Amount is
reduced in whole or in part at the option or election of the Borrower, the
Borrower shall pay to the Collateral Agent (for the account of the Lenders on a
pro rata basis), a prepayment fee (a “Prepayment Fee”) equal to the product of
(i) 0.50% of the Facility Amount (in the event the Commitments are terminated or
the Facility Amount is reduced in whole) or the amount of such reduction of the
Facility Amount (in the event the Facility Amount is reduced in part) and (ii)
the actual number of days remaining in the Reinvestment Period, divided by 360.
Such Prepayment Fee shall be payable on the date of the termination of this
Agreement (in the event this Agreement is terminated in whole) or on the first
Payment Date immediately succeeding the reduction of the Facility Amount (in the
event the Facility Amount is reduced in part).


(c)Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent and such fees as are mutually agreed to in writing from time to time by
the Borrower and the Administrative Agent, including the fees set forth in the
Administrative Agent Fee Letter.


Section 2.13.    Rescission or Return of Payment


The Borrower agrees that, if at any time (including after the occurrence of the
Final Maturity Date) all or any part of any payment theretofore made by it to
any Secured Party or any designee of a Secured Party is or must be rescinded or
returned for any reason whatsoever (including the insolvency, bankruptcy or
reorganization of the Borrower or any of its Affiliates), the obligation of the
Borrower to make such payment to such Secured Party shall, for the purposes of
this Agreement, to the extent that such payment is or must be rescinded or
returned, be deemed to have continued in existence and this


55


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





(i)    the Borrower is the owner of such Collateral free and clear of any Liens
or claims of any nature whatsoever except for (A) those which are being released
on the Closing Date and
(B) Permitted Liens;


(ii)    the Borrower has acquired its ownership in such Collateral in good faith
without notice of any adverse claim, except as described in clause (i) above;


(iii)    the Borrower has not assigned, pledged or otherwise encumbered any
interest in such Collateral (or, if any such interest has been assigned, pledged
or otherwise encumbered, it has been released) other than interests granted
pursuant to this Agreement;


(iv)    the Borrower has full right to grant a security interest in and assign
and pledge such Collateral to the Collateral Agent; and


(v)    upon grant by the Borrower, the Collateral Agent has a first priority
perfected security interest in the Collateral, except as permitted by this
Agreement;


(k)    the information required to be set forth in the Borrowing Base
Certificate and the Monthly Report in hard copy and in EXCEL or a comparable
format;


(1)    evidence reasonably satisfactory to it that the TRS Agreement has been
terminated;


(m)the Closing Date Participation Agreement, duly executed and delivered by the
parties thereto, which shall be in full force and effect; and


(n)such other opinions, instruments, certificates and documents from the
Borrower as the Agents or any Lender shall have reasonably requested.


Section 3.02.    Conditions Precedent to Each Borrowing


The obligation of each Lender to make each Advance to be made by it (including
the initial Advance) on each Borrowing Date shall be subject to the fulfillment
of the following conditions; provided that the conditions described in clauses
(c) and (d) (other than a Default or Event of Default described in Section
6.01(g)) below need not be satisfied if the proceeds of the Borrowing are used
to fund Delayed Drawdown Collateral Loans then owned by the Borrower or to fund
the Unfunded Reserve Account to the extent required under Section 8.04:


(a)the Lenders and the Administrative Agent shall have received a Notice of
Borrowing with respect to such Advance (including the Borrowing Base Calculation
Statement attached thereto, all duly completed) delivered in accordance with
Section 2.02;


(b)immediately after the making of such Advance on the applicable Borrowing
Date, each Coverage Test and Collateral Quality Test shall be satisfied (or, in
the case of the Collateral Quality Test, if the, Collateral Quality Test was not
satisfied immediately before the making of such Advance, the Collateral Quality
Test was maintained or improved) (as demonstrated on the Borrowing Base
Calculation Statement attached to such Notice of Borrowing);


(c)each of the representations and warranties of the Borrower contained in the
Facility Documents shall be true and correct in all material respects as of such
Borrowing Date (except to the extent such representations and warranties
expressly relate to any earlier date, in which case such


60


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





(vi)    the Borrower has received all consents and approvals required by the
terms of the Related Documents in respect of such Collateral to the pledge
hereunder to the Collateral Agent of its interest and rights in such Collateral;


(vii)    with respect to the Collateral that constitutes Security Entitlements,
all such Collateral has been and will have been credited to the applicable
Covered Account; and


(viii)    with respect to Collateral that constitutes accounts or general
intangibles, the Borrower has caused or will have caused, on or prior to the
Closing Date, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under Applicable Law in order to
perfect the security interest in the Collateral granted to the Collateral Agent,
for the benefit and security of the Secured Parties, hereunder (which the
Borrower hereby agrees may be an “all asset” filing).


(n)Prior Activities of the Borrower. The Borrower has not conducted any business
or other activities other than entry into and performance under the TRS
Agreement and activities incidental thereto, including in connection with the
termination of the TRS Agreement and the merger of 405 Loan Funding LLC with and
into the Borrower on the Closing Date. As of the Closing Date, the TRS Agreement
has been terminated. As of the Closing Date, the Borrower has no creditors other
than the Lenders under this Agreement or arising out of activities incidental to
or contemplated by the Facility Documents or its Constituent Documents.


(o)Prior Name of the Borrower. The Borrower was previously known as “405 TRS I,
LLC” and “CB Funding I, LLC.” The Borrower’s name was changed to (i) “CB Funding
I, LLC” pursuant to a Certificate of Amendment filed on June 10, 2014 with the
Office of the Secretary of State of Delaware and to (ii) “BDCA-CB Funding, LLC”
pursuant to a Certificate of Amendment filed on June 19, 2014 with the Office of
the Secretary of State of Delaware.


(p)Beneficial Ownership, Certification. As of the SeventhEighth Amendment
Effective Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.


Section 4.02. Representations and Warranties of the Collateral Manager


The Collateral Manager represents and warrants to each of the Secured Parties on
and as of each Measurement Date, as follows:


(a)Due Organization. The Collateral Manager is a corporation duly organized and
validly existing under the laws of the State of Maryland, with full power and
authority to own and operate its assets and properties, conduct the business in
which it is now engaged and to execute and deliver and perform its obligations
under this Agreement and the other Facility Documents to which it is a party.


(b)Due Qualification and Good Standing. The Collateral Manager is in good
standing in the State of Maryland. The Collateral Manager is duly qualified to
do business and, to the extent applicable, is in good standing in each other
jurisdiction in which the nature of its business, assets and properties,
including the performance of its obligations under this Agreement, the other
Facility Documents to which it is a party and its Constituent Documents,
requires such qualification, except where the failure to be so qualified or in
good standing would not reasonably be expected to have a Material Adverse
Effect.


(c)Due Authorization; Execution and Delivery; Legal, Valid and Binding;
Enforceability. The execution and delivery by the Collateral Manager of, and the
performance of its obligations under
64


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





Advances for a Borrowing Date falling no more than five and no less than one
Business Day prior to the Commitment Termination Date with a Requested Amount
sufficient to fully fund the Unfunded Reserve Account under Section 8.04);


(iv)    to make withdrawals from the Collection Account for distribution at the
election of the Borrower in accordance with Section 8.03.


Without limiting the foregoing, it shall use the proceeds of each Advance in a
manner that does not, directly or indirectly, violate any provision of its
Constituent Documents or any Applicable Law, including Regulation T, Regulation
U, Regulation W and Regulation X.


(g)Information and Reports. Each Notice of Borrowing, each Monthly Report, each
Payment Date Report and all other written information, reports, certificates and
statements furnished by or on behalf of the Borrower to any Secured Party for
purposes of or in connection with this Agreement, the other Facility Documents
or the transactions contemplated hereby or thereby shall be true, complete and
correct in all material respects as of the date such information is stated or
certified.


(h)No Other Business. The Borrower shall not engage in any business or activity
other than borrowing Advances pursuant to this Agreement, funding, acquiring,
owning, holding, administering, selling, enforcing, lending, exchanging,
redeeming, pledging, contracting for the management of and otherwise dealing
with Collateral Loans, Eligible Investments and the Collateral in connection
therewith and entering into the Facility Documents, any applicable Related
Documents and any other agreement contemplated by this Agreement.


(i)Tax Matters. The Borrower shall (and each Lender hereby agrees to) treat the
Advances and the Notes as debt for U.S. federal income tax purposes and will
take no contrary position, unless otherwise required pursuant to a closing
agreement with the U.S. Internal Revenue Service or a non- appealable judgment
of a court of competent jurisdiction. Notwithstanding any contrary agreement or
understanding, the Collateral Manager, the Borrower, the Agents and the Lenders
(and each of their respective employees, representatives or other agents) may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and all materials of any kind (including opinions or other tax analyses) that
are provided to them relating to such tax treatment and tax structure. The
foregoing provision shall apply from the beginning of discussions between the
parties. For this purpose, the tax treatment of a transaction is the purported
or claimed U.S. tax treatment of the transaction under applicable U.S. federal,
state or local law, and the tax structure of a transaction is any fact that may
be relevant to understanding the purported or claimed U.S. tax treatment of the
transaction under applicable U.S. federal, state or local law.


(j)Collections. The Borrower shall direct all Obligors (and related paying
agents) to pay all Collections directly to the Collection Account.


(k)Priority of Payments. The Borrower shall instruct (or cause the Collateral
Manager to instruct) the Collateral Agent to apply all Interest Proceeds and
Principal Proceeds solely in accordance with the Priority of Payments and the
other provisions of this Agreement.


(1)    Acquisition of Collateral Loans from the Equityholder. Any acquisition of
Collateral Loans by the Borrower from the Equityholder shall be effected
pursuant to the Sale Agreement and subject in all respects to the terms and
conditions set forth therein.
(m) Certificate of Assignment for Closing Date Participation Interest. As soon
as practicable, but in no event later than the date that is ninety (90) days
after the Closing Date (or such
69


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





(f)the Borrower shall have made payments totaling more than $500,000 in the
aggregate to settle any litigation, claim or dispute (excluding the amount of
any payment made from insurance proceeds); or


(g)
an Insolvency Event relating to the Borrower occurs; or



(h)(i) any Facility Document shall (except in accordance with its terms)
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Borrower or the Collateral Manager, (ii) the
Borrower or the Collateral Manager shall, directly or indirectly, contest in any
manner the effectiveness, validity, binding nature or enforceability of any
Facility Document or any Lien purported to be created thereunder, or (iii) any
Lien securing any obligation under any Facility Document shall, in whole or in
part, cease to be a first priority perfected security interest of the Collateral
Agent, except as otherwise expressly permitted in accordance with the applicable
Facility Document (including, for the avoidance of doubt, as provided in Section
5.02(k)(ii)); or


(i)(i) the Internal Revenue Service shall file notice of a Lien pursuant to
Section 6323 of the Code with regard to any asset of the Borrower and such Lien
shall not have been released within five Business Days or (ii) the PBGC shall
file notice of a Lien pursuant to Section 4068 of ERISA with regard to any asset
of the Borrower and such Lien shall not have been released within five (5)
Business Days; or


(j)
a Change of Control occurs; or



(k)
a Collateral Manager Default occurs; or



(1) during the Reinvestment Period, the Collateral Quality Tests are out of
compliance on any date of determination and such non-compliance is not cured
within thirty (30) Business Days[reserved]; or


(m)
the Borrowing Base Test shall not be satisfied and such failure shall continue
for two (2)

Business Days; or


(n)the Equity Coverage Ratio is less than the Termination Percentage and such
deficiency shall continue for one (1) Business Day; or


(o)the Equityholder fails to maintain unencumbered liquidity (calculated as the
sum of (i) unrestricted cash or cash equivalents and (ii) undrawn available
liquidity under committed credit facilities of the Equityholder and its
Subsidiaries (other than the Borrower)) in an amount at least equal to the
cumulative amount of principal payments owed by the Equityholder in the
subsequent thirty day period; or


(p)(i) failure of the Borrower to maintain at least one Independent Manager,
(ii) the removal of any Independent Manager of the Borrower without “cause” (as
such term is defined in the organizational document of the Borrower) or without
giving prior written notice to the Administrative Agent, each as required in the
organizational documents of the Borrower, (iii) an Independent Manager of the
Borrower which is not provided by a nationally recognized service reasonably
acceptable to the Administrative Agent shall be appointed without the consent of
the Administrative Agent or (iv) the Borrower shall fail to qualify as a
bankruptcy-remote entity based upon the criteria set forth in this Agreement,
such that reputable counsel of national standing could no longer render a
substantive nonconsolidation opinion with respect thereto; or








76


26892658.1.BUSINESSS                 

--------------------------------------------------------------------------------





accordance with the Account Control Agreement and which shall be subject to the
Lien of the Collateral Agent. In addition, the Collateral Agent shall establish
two segregated subaccounts within the Collection Account, one of which will be
designated the “Interest Collection Subaccount” and one of which will be
designated the “Principal Collection Subaccount”. The Collateral Agent shall
from time to time deposit into the Interest Collection Subaccount all Interest
Proceeds received by the Collateral Agent. The Collateral Agent shall deposit
promptly upon receipt thereof all Principal Proceeds (unless simultaneously
reinvested in additional Collateral Loans in accordance with Article X or in
Eligible Investments or required to be deposited in the Unfunded Reserve Account
pursuant to Section 8.04) received by the Collateral Agent. All Monies deposited
from time to time in the Collection Account pursuant to this Agreement shall be
held by the Collateral Agent as part of the Collateral and shall be applied to
the purposes herein provided. Subject to Section 8.02(c), amounts in the
Collection Account shall be reinvested pursuant to Section 8.06(a).


(b)At any time when reinvestment is permitted pursuant to Article X, the
Collateral Manager on behalf of the Borrower (subject to compliance with Article
X) may, by delivery of a certificate of a Responsible Officer of the Collateral
Manager, direct the Collateral Agent to, and upon receipt of such certificate
the Collateral Agent shall, withdraw funds on deposit in the Principal
Collection Subaccount representing Principal Proceeds (together with accrued
interest received with regard to any Collateral Loan and Interest Proceeds but
only to the extent used to pay for accrued interest on an additional Collateral
Loan) and reinvest such funds in additional Collateral Loans in accordance with
such certificate. If at any time the amount on deposit in the Unfunded Reserve
Account is less than the Unfunded Reserve Required Amount, the Collateral
Manager (on behalf of the Borrower) may, by delivery of a certificate of a
Responsible Officer of the Collateral Manager, direct the Collateral Agent to,
and upon receipt of such certificate the Collateral Agent shall, withdraw funds
on deposit in the Principal Collection Subaccount representing Principal
Proceeds and remit such funds as so directed by the Collateral Manager to meet
the Borrower’s funding obligations in respect of Delayed Drawdown Collateral
Loans.


(c)The Collateral Agent shall transfer to the Payment Account, from the
Collection Account for application pursuant to Section 9.01(a), on each Payment
Date, the amount set forth to be so transferred in the Payment Date Report for
such Payment Date.


Section 8.03.    Payment Account


In accordance with this Agreement and the Account Control Agreement, the
Collateral Agent shall, on or prior to the Closing Date, establish at the
Custodian a single, segregated trust account, which shall be designated as the
“Payment Account”, which shall be maintained by the Borrower with the Custodian
in accordance with the Account Control Agreement and which shall be subject to
the Lien of the Collateral Agent. Except as provided in Section 9.01 or the
proviso to this Section 8.03, the only permitted withdrawal from or application
of funds on deposit in, or otherwise to the credit of, the Payment Account shall
be to pay amounts due and payable under the Priority of Payments on the Payment
Dates in accordance with their terms and the provisions of this Agreement;
provided that the Borrower may withdraw Excess Interest Proceeds, to the extent
such amounts are available therefor and in the case of any such withdrawal of
such amounts pursuant to this proviso, (x) such withdrawal shall not occur more
frequently than one time per calendar quarter and (y) such withdrawal shall
occur with five (5) Business Days’ prior written notice by the Borrower (or the
Collateral Manager on its behalf) to the Administrative Agent, the Collateral
Agent and the Collateral Administrator (which notice shall attach a Borrowing
Base Calculation Statement demonstrating satisfaction of the Borrowing Base
TestCoverage Tests on a pro forma basis after giving effect to such withdrawal
and any related distribution or disposition of such amounts by the Borrower).
The Borrower shall not have any legal,
82


26892658.1.BUSINESSS                 